DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Independent Claims 1, 12, and 18  are allowed because the prior art of record, either taken alone or in combination, fails to teach, suggest or render obvious the claim limitations, “sending, by the PIM BDR to the PIM router through the route used in delivering the first unicast message to the PIM BDR, a second unicast message comprising an instruction to change a second instance of the backup multicast tree state at the PIM router from blocking to forwarding”, in combination with the rest of claim limitations of amended claims 1, 12, and 18.
Dependent claims 2-11, 13-17, 19-20 are allowed based on the same reasons by virtue of their dependency of independent claims 1, 12, and 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SHAO whose telephone number is (571)270-7808. The examiner can normally be reached 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SHAO/               Examiner, Art Unit 2461